DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on 02/03/2022.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's amendment submission filed on 04/04/2022 has been entered.
This Office Action is in response to the Amendment filed on 04/04/2022. 
In the instant Amendment, claims 2-3, 7, 11-15, 17-18 and 21-22 have been cancelled. 
Claims 1, 4-6, 8-10, 16, 19-20 and 23-27 have been examined and are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/ Argument

Applicant's arguments with respect to independent claims 1 and 19-20, filed on 04/04/2022, have been considered but are not persuasive. The combination of Schwarz and Yoo discloses all the limitations as cited in independent claims 1 and 19-20. See rejection below.

Regarding independent claims 1 and 19-20, Applicant argues that the paragraph [0252], [0259] in Schwarz are not in the priority document of EP 18196399.2, however, the priority document is not provided by the Applicant to show that the argument is valid. Furthermore, Schwarz [0279] cited also discloses that more additional gtx_flags can be encoded in same pass as the gt2_flag. Therefore, Schwarz discloses syntax elements corresponding to abs_level_gt3_flag, abs_level_gt5_flag, abs_level_gt7_flag, and abs_level_gt9_flag for the transform coefficient levels in each sub-block are encoded or decoded according to a Context-based Adaptive Binary Arithmetic Coding (CABAC) regular mode in one single sub-block coding pass. Furthermore, it would have been obvious for one skill in the art to use Schwarz  and Yoo, which also discloses abs_level_gt5_flag and abs_level_gt7_flag can be used as in [0160], to have abs_level_gt3_flag, abs_level_gt5_flag, abs_level_gt7_flag, and abs_level_gt9_flag for the transform coefficient levels in each sub-block are encoded or decoded according to a Context-based Adaptive Binary Arithmetic Coding (CABAC) regular mode in one single sub-block coding pass since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious. KSR International Co. v Teleflex Inc., 550 U.S 418, 82 USPQ2d 1385, 1395-97 (2007).  

Applicant argues that Yoo does not discloses because Yoo discloses the number of regular bins based sub-block. However, the sub-block can also be considered a block in coding. Yoo [0143] discloses the sum of regular bins used to express the syntax elements is restricted to 28 in case of 4x4 sub-block and restricted to 6 in case of 2x2 sub-block according to the size of the sub-block. Furthermore, Yoo [0262], [0297] also discloses determine bins based on size of current block. Hence, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a maximum allowed number of CABAC regular bins for the current transform block is determined according to both the current transform sub-block and block size as taught by Yoo.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 8-9, 16 and 19-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Schwarz et al. (U.S 2021/0211673 A1) hereinafter Schwarz, in view of Yoo et al. (U.S. 2021/0120231) hereinafter Yoo.
Regarding claims 1 and 19-20, Schwarz discloses a method of processing video data in a video coding system, an apparatus of processing video data in a video coding system, the apparatus comprising one or more electronic circuits configured to (Schwarz [0044]: encoder), a non-transitory computer readable medium storing program instruction causing a processing circuit of an apparatus to perform a video processing method for video data ([0524]: computer-readable medium), and the method comprising: 
receiving input data associated with a current transform block in a current video picture (Schwarz [0048]: transform block is coded; entropy encoding; [0073], [0083], [0128]: data regarding transform block including syntax are transmitted); 
dividing the current transform block into a plurality of sub-blocks (Schwarz [0024]: transform block is divided into subblocks); and 
entropy encoding or decoding each sub-block in the current transform block using multiple sub-block coding passes (Schwarz [0157], [0159], [0172], [0193]: entropy coding includes coding subblock in multiple passes),
wherein each absolute value of transform coefficient levels in each sub-block in the current transform block is represented according to an expression of
sig_coeff_flag + par_level _flag + abs_level_gt1_flag + 2*abs_level_gt3_flag + 2*abs_level_gt5_flag + 2*abs_level_gt7_flag + 2*abs_level_gt9_flag + 2*abs_remainder,
sig_coeff_flag, abs_level_gt1_flag, abs_level_gt3_flag, abs_level_gt5_flag, abs_level_gt7_flag, abs_level_gt9_flag for a particular transform coefficient level indicating whether a corresponding absolute value of the particular transform coefficient level is greater than 0, 1, 3, 5, 7, and 9, respectively, par_level flag for the particular transform coefficient level indicating a parity of the particular transform coefficient level, and abs_remainder for the particular transform coefficient level indicating a remaining coefficient level value (Schwarz [0136]-[0142]: sig_flag specifies whether the absolute value of the transform coefficient is greater than 0, gt1_flag specifies whether the absolute value of the transform coefficient is greater than 1. Par_flag specifies the parity of the transform coefficient level. Remainder syntax specifies the remainder of the absolute value, gt2_flag specifies whether the absolute value of the transform coefficient is greater than 3; [0250]-[252], [0278]-[0279]: more additional gtx_flags can be used to indicate whether the absolute value is greater than a minimal possible values specified by previous gtx_flag. Therefore, gtx_flag can be gt3_flag, gt_4_flag,… and so on to specifies whether the absolute value of the transform coefficient is greater than 5, 7, 9, etc.  The absolute value is reconstructed by equation AbsLevel = sig_flag + gt1_flag + par_flag + 2*(gt2_flag + gt3_flag+…+remainder)), and
wherein syntax elements corresponding to abs_level_gt3_flag, abs_level_gt5_flag, abs_level_gt7_flag, and abs_level_gt9_flag for the transform coefficient levels in each sub-block are encoded or decoded according to a Context-based Adaptive Binary Arithmetic Coding (CABAC) regular mode in one single sub-block coding pass (Schwarz [0083]: the syntax elements can be coded using context-based adaptive binary arithmetic coding CABAC; [0252], [0279]: the gtx_flags can be coded in same pass as the gt2_flag, wherein gt2_flag specifies whether the absolute value of the transform coefficient is greater than 3 as in . Therefore, gtx_flags which indicates whether the absolute value of the transform coefficient is larger than 3, 5, 7, 9, … can be encoded in a same coding pass), 
first other syntax elements corresponding to abs_remainder for the transform coefficient levels in each sub-block are encoded or decoded in a first other sub-block coding pass (Schwarz [0172]-[0193]: the remainder syntax element is coded in a first other sub-block coding pass while the gt2_flag can be coded in another coding pass; [0252], [0279]: the gtx_flags can be coded in same pass as the gt2_flag), 
second other syntax elements corresponding to sig_coeff_flag, abs_level_gt1_flag, and par_level_flag for the transform coefficient levels in each sub-block are encoded or decoded according to the CABAC regular mode in a second other sub-block coding pass that is a first sub-block coding pass prior to the one single sub-block coding pass and the first other sub-block coding pass, coeff_sign_flag for the particular transform coefficient level indicates a sign of the particular transform coefficient level, the single sub-block coding pass is a second sub-block coding pass prior to the first other sub-block coding pass (Schwarz [0172]-[0176]: sig_flag, par_flag and gt1_flag are coded in the first coding pass; [0172]-[0176], [0142]: gt2_flag which specifies whether the absolute value is greater than 3, is coded in the second coding pass; [0252], [0279]: the gtx_flags can be coded in same pass as the gt2_flag. Therefore, gtx_flags which indicates whether the absolute value of the transform coefficient is larger than 5, 7, 9, … can be encoded in the same second coding pass with gt2_flag; [0083]: CABAC is used; [0007], [0235]: decode from a data stream in a sequence of passes which scan transform coefficient of a block along a scan order, hence visiting transform coefficient once according to pre-defined scanning order as well-known in the art; [0081]: coeff_sign_flag which specifies the sign of the transform coefficient level is used).

	Schwarz does not explicitly disclose wherein the current transform block is coded in Transform Skip Mode (TSM), and the current transform block is entropy encoded or entropy decoded without transforming from a sample domain into a frequency domain,
 	and syntax elements corresponding to coeff_sign_flag for the transform coefficient levels in each sub-block are encoded or decoded according to the CABAC regular mode in the second other sub-block coding pass that is a first sub-block coding pass prior to the one single sub-block coding pass and the first other sub-block coding pass,
a maximum allowed number of CABAC regular bins for the current transform block is determined according to the current transform block size.
	However, Schwarz discloses the sign bins may or may not be coded in a separate second pass over the transform coefficient ([0169]).
Furthermore, Yoo discloses wherein the current transform block is coded in Transform Skip Mode (TSM), and the current transform block is entropy encoded or entropy decoded without transforming from a sample domain into a frequency domain (Yoo [0151]-[0152], [0164]: transform skip mode (TS) can be used, which do not transform from a sample domain into a frequency domain),
and syntax elements corresponding to sig_coeff_flag, coeff_sign_flag, abs_level_gt1_flag, and par_level_flag for the transform coefficient levels in each sub-block are encoded or decoded according to the CABAC regular mode in the second other sub-block coding pass that is a first sub-block coding pass prior to sub-block coding pass of other absolute level flags and the first other sub-block coding pass of abs_remainder, coeff_sign_flag for the particular transform coefficient level indicates a sign of the particular transform coefficient level, the sub-block coding pass of other absolute level flag is a second sub-block coding pass prior to the first other sub-block coding pass (Yoo [0160]: abs_level_gt5_flag and abs_level_gt7_flag can be used; [0162]: the sign may be parsed after the sig_coeff_flag syntax element; Table 20: First scan pass having sig_coeff_flag followed by coeff_sign_flag, absolute level greater than 1 flag which is abs_level_gtX_flag[n](0), and par_level_flag in one same scan pass prior to second scan pass of other greater than X scan passes and other scan pass of abs_remainder as in Table 20),
a maximum allowed number of CABAC regular bins for the current transform block is determined according to the current transform block size (Yoo [0143]: the sum of regular bins used to express the syntax elements is restricted to 28 in case of 4x4 sub-block and restricted to 6 in case of 2x2 sub-block according to the size of the sub-block; [0262], [0297]: determine bins based on size of current block).
Schwarz and Yoo are analogous art because they are from the same field of endeavor of transform block coding.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system wherein syntax elements corresponding to abs_level_gt3_flag, abs_level_gt5_flag, abs_level_gt7_flag, and abs_level_gt9_flag for the transform coefficient levels in each sub-block are encoded or decoded in one single sub-block coding pass, as disclosed by Schwarz, and further incorporate having the current transform block is coded in Transform Skip Mode (TSM), and the current transform block is entropy encoded or entropy decoded without transforming from a sample domain into a frequency domain, and further having the syntax elements corresponding to coeff_sign_flag, abs_level_gt1_flag, and par_level_flag for the transform coefficient levels in each sub-block are encoded or decoded in the first other sub-block coding pass that is a first sub-block coding pass, and a maximum allowed number of CABAC regular bins for the current transform block is determined according to the current transform sub-block or block size, as taught by Yoo, to keep all of the context coded bins together and for higher compaction efficiency (Yoo [0160], [0162]) and for enhanced efficiency (Yoo [0016]-[0018]). 
Furthermore, it would have been obvious for one skill in the art to use Schwarz  and Yoo, which also discloses abs_level_gt5_flag and abs_level_gt7_flag can be used as in [0160], to have abs_level_gt3_flag, abs_level_gt5_flag, abs_level_gt7_flag, and abs_level_gt9_flag for the transform coefficient levels in each sub-block are encoded or decoded according to a Context-based Adaptive Binary Arithmetic Coding (CABAC) regular mode in one single sub-block coding pass since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious. KSR International Co. v Teleflex Inc., 550 U.S 418, 82 USPQ2d 1385, 1395-97 (2007).  


Regarding claim 4, Schwarz and Yoo disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Schwarz discloses determining if the current transform block has at least one non-zero transform coefficient level, and proceeding the steps of dividing the current transform block and entropy encoding or decoding each sub-block in the current transform block only if the current transform block has at least one non-zero transform coefficient level (Schwarz [0009], [0074], [0205]-[0206]: coded_block_flag to determine whether there is at least one transform coefficient that is greater than the predetermined non-zero threshold. If coded_block_flag is zero, which is there is no non-zero coefficient, no further data are coded for the transform block. If the coded_block_flag is 1, perform coding of the subblocks as in [0206]).  
Furthermore, Applicant admits in the Background of the Specification that it is known to determine if the current transform block has at least one non-zero transform coefficient level, and proceeding the steps of dividing the current transform block and entropy encoding or decoding each sub-block in the current transform block only if the current transform block has at least one non-zero transform coefficient level (AAPA [0007]-[0008]: signal if there is any non-zero transform coefficient in transform block. A non-zero transform block is further divided into non-overlapping sub-blocks for coding).


Regarding claim 5, Schwarz and Yoo disclose all the limitations of claim 4, and are analyzed as previously discussed with respect to that claim.
Schwarz does not explicitly disclose skip encoding or decoding all transform coefficient levels in the current transform block if the current transform block does not have any non-zero transform coefficient level (Schwarz [0009], [0074], [0205]-[0206]: coded_block_flag to determine whether there is at least one transform coefficient that is greater than the predetermined non-zero threshold. If coded_block_flag is zero, which is there is no non-zero coefficient, no further data are coded for the transform block).  

Regarding claim 6, Schwarz and Yoo disclose all the limitations of claim 4, and are analyzed as previously discussed with respect to that claim.
Schwarz discloses wherein the step of determining if the current transform block has at least one non-zero transform coefficient level comprises parsing a Coded Block Flag (CBF) for the current transform block from a video bitstream containing the current picture (Schwarz [0009], [0074], [0205]-[0206]: coded_block_flag is used to specify whether there is at least one transform coefficient that is greater than the predetermined non-zero threshold). 


Regarding claim 8, Schwarz and Yoo disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Schwarz does not explicitly disclose a transform block level flag is signaled or parsed to indicate the current transform block is to be encoded or decoded in TSM.
Yoo discloses wherein a transform block level flag is signaled or parsed to indicate the current transform block is to be encoded or decoded in TSM (Yoo [0172]: transform skip flag is used to indicate if the transform block is encoded in transform skip mode).  
Schwarz and Yoo are analogous art because they are from the same field of endeavor of transform block coding.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Schwarz, and further incorporate having a transform block level flag is signaled or parsed to indicate the current transform block is to be encoded or decoded in TSM, as taught by Yoo, for enhanced efficiency (Yoo [0016]-[0018]).

Regarding claim 9, Schwarz and Yoo disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Schwarz discloses determining if each sub-block in the current transform block is to be decoded according to a syntax element coded_-sub_block_flag signaled for each sub-block, wherein the syntax element coded_sub_block_flag indicates whether a current sub-block contains any non-zero coefficient, and the current sub-block is not further 28decoded as all coefficients in the current sub-block are inferred to be 0 if the syntax element coded_sub_block_flag indicates the current sub-block not containing any non-zero coefficient (Schwarz [0009], [0074], [0205]-[0206]: coded_block_flag to determine whether there is at least one transform coefficient that is greater than the predetermined non-zero threshold. If coded_block_flag is zero, which is there is no non-zero coefficient, no further data are coded for the transform block. If the coded_block_flag is 1, perform coding of the subblocks as in [0206]).  

Claims 10, 16 and 26-27 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Schwarz et al. (U.S 2021/0211673 A1) hereinafter Schwarz, in view of Yoo et al. (U.S. 2021/0120231) hereinafter Yoo, further in view of Zhang et al. (U.S. 2016/0353113) hereinafter Zhang.
Regarding claims 10 and 26-27, Schwarz and Yoo disclose all the limitations of claims 1 and 19-20, respectively, and are analyzed as previously discussed with respect to that claim.
Schwarz does not explicitly disclose wherein the pre-defined scanning order is a forward scanning order.
Zhang discloses wherein the pre-defined scanning order is a forward scanning order (Zhang [0146], [0276], [0293]: transform skip mode which skip the transform of encoding can be used; [0330]: forward scan order can be used).  
Schwarz and Yoo and Zhang are analogous art because they are from the same field of endeavor of transform block coding.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the system with bounded space, as disclosed by Schwarz and Yoo, and further incorporate having pre-defined scanning order is a forward scanning order, as taught by Zhang, for high coding efficiency and lossless coding output (Zhang [0094], [0146]).


Regarding claim 16, Schwarz and Yoo disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Schwarz does not explicitly disclose one or more syntax elements for transform coefficient levels in a current sub-block are moved to a later sub-block coding pass if a number of context-coded bins is under a specified constraint in the current sub-block.
Zhang discloses wherein one or more syntax elements for transform coefficient levels in a current sub-block are moved to a later sub-block coding pass if a number of context-coded bins is under a specified constraint in the current sub-block (Zhang [0317]: the number of regular bins for coefficient levels is limited to a specified number or constraint such as 9. First eight coeff_abs_level_greater1_flags are coded in regular mode. After that, the values are left to be coded in later pass. Context modeling is used).  
Schwarz and Yoo and Zhang are analogous art because they are from the same field of endeavor of transform block coding.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the system with bounded space, as disclosed by Schwarz and Yoo, and further incorporate having one or more syntax elements for transform coefficient levels in a current sub-block are moved to a later sub-block coding pass if a number of context-coded bins is under a specified constraint in the current sub-block, as taught by Zhang, to improve throughput and for high coding efficiency and lossless coding output (Zhang [0094], [0146], [0317]).

Claims 23-25 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Schwarz et al. (U.S 2021/0211673 A1) hereinafter Schwarz, in view of Yoo et al. (U.S. 2021/0120231) hereinafter Yoo, further in view of Sarwer et al. (U.S. 2021/0195251) hereinafter Sarwer.
Regarding claims 23-25, Schwarz and Yoo disclose all the limitations of claims 1 and 19-20, respectively, and are analyzed as previously discussed with respect to that claim.
Schwarz does not explicitly disclose dependent quantization is disabled for the current transform block in response to the current transform block being coded in the TSM.
However, Sarwer discloses that it is known to have dependent quantization disabled for the current transform block in response to the current transform block being coded in the TSM  (Sarwer [0098]-[0101]: lossless coding can be achieved by selecting the transform-skip mode, wherein the dependent quantization is disabled when the transform skip is enabled).
Schwarz and Yoo and Sarwer are analogous art because they are from the same field of endeavor of transform block coding.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the system with bounded space, as disclosed by Schwarz and Yoo, and further incorporate having dependent quantization is disabled for the current transform block in response to the current transform block being coded in the TSM, as taught by Sarwer, for lossless coding (Sarwer [0098]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                      
/KATHLEEN V NGUYEN/Primary Examiner, Art Unit 2486